Citation Nr: 1759890	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to a compensable evaluation for residuals of a fracture of the left fifth finger. 

3.  Entitlement to an evaluation in excess of 10 percent for right knee retropatellar pain syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2013, the Board reopened the claim of service connection for a left knee disability, and remanded the underlying claim for service connection for a left knee disability, as well as the service connection claim for a bilateral shoulder disability, along with the higher rating claims for residuals of a fracture of the left fifth finger and right knee retropatellar pain syndrome, for additional development.  

In a June 2016 rating decision, service connection for a left knee disability was granted.  This represents a full grant of the benefits sought with respect to that issue.  

In May 2017, the Board determined that an advisory expert medical opinion was required from a Veteran's Health Administration (VHA) orthopedist to assist in a determination with respect to service connection for a bilateral shoulder disability.  See 38 C.F.R. § 20.901.   The orthopedist's opinion was obtained in June 2017.  The Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  In a September 2017 submission, the Veteran conveyed that he had no further evidence to submit.  

The service connection claim for a bilateral shoulder disability and the increased rating claim for residuals of a fracture of the left fifth finger are addressed in the decision below.  The increased rating claim with respect to the right knee disability is addressed in the remand following the decision.



FINDINGS OF FACT

1.  The Veteran's current bilateral shoulder disability did not have its onset during service or within the initial year after separation and is not otherwise related to service.  

2.  Residuals of a fracture of the left fifth finger are manifested by arthritis with pain on motion. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for a compensable disability rating for residuals of a fracture to the left fifth finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DCs) 5227 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  


I.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


B.  Analysis

The Veteran seeks service connection for a bilateral shoulder disability.  He maintains that he sustained shoulder injuries during service, and that he has had shoulder pain ever since separation.  

The service treatment records (STRs) include a February 1984 examination report that shows the upper extremities and musculoskeletal system were normal.  On an October 1984 Report of Medical History, he denied having or having had a trick or locked shoulder.  In addition, service treatment records show complaints of right shoulder pain as a result of an injury sustained while playing racquet ball in March 1996, and the assessments were overworked right shoulder and right shoulder contusion.  An April 1996 record notes that the contusion of the right shoulder was improving.  A March 1998 examination report shows that the upper extremities and musculoskeletal system were normal.  On the accompanying Report of Medical History, he denied having or having had a painful or trick shoulder.  

A February 2015 VA examiner concluded that it is less than likely that any shoulder disability is related to service.  The report of examination notes that although STRs spanned a number of years, the only mention of any shoulder complaint/pathology was in 1996.  In addition, the 1996 injury was noted to be acute and with a documented recovery, rather than a chronic persistent/progressive process.  The Board notes that a November 2003 Persian Gulf examination report reflects that the Veteran worked as a mechanic, and the February 2015 VA examiner added that the Veteran's shoulder labral tears/arthroses were a much later development, and are common conditions in individuals engaged in manual labor, such as the Veteran in this case.  

In March 2017, the representative contends that the February 2015 opinion has no probative value because the doctor is not shown to have any particular expertise, particularly in orthopedics.  A simple internet search lists the doctor as an internist as the representative notes.  While the doctor is not listed as an orthopedist, internal medicine is "the medical specialty dealing especially with the diagnosis and medical treatment of diseases and disorders of the internal structures of the human body."  Dorland's Illustrated Medical Dictionary at 1111 (30th ed. 2003).  Thus, even though an orthopedist may have even more expertise, an internist appears to have the requisite medical knowledge to comment on shoulder injuries.  Therefore, the Board finds that the presumption of competence of a VA examiner is not rebutted and the February 2015 opinion constitutes competent medical opinion evidence.  The presumption of competence is still in effect and the United States Supreme Court has declined to review it.  See Mathis v. Shulkin, 137 S. Ct 1994 (2017) (denying writ of certiorari to review the presumption of competence of VA examiners).  

However, in accordance with the representative's concerns and VA's duty to assist, the Board obtained the VHA expert opinion in in June 2017.  The opinion was authored by a doctor who is a Chief of Orthopedic Service who may have the most expertise in the area of medicine at hand.  The expert concluded that the Veteran's current bilateral shoulder disabilities are not related to service.  It was noted that at the time of a VA examination in October 2003 in association with other 5 other claims, there was no reference to any shoulder symptoms.  

The Board notes that, although a June 2005 VA treatment record reflects complaints of neck and shoulder discomfort, no diagnosis of a shoulder disability was entered.  In addition, and although a March 2004 VA treatment record reflects shoulder arthralgia, and medical literature submitted in April 2008 notes that symptoms of fibromyalgia in Persian Gulf War veterans include neck pain, a private report of magnetic resonance imaging (MRI) of the shoulders in March 2008 reflects a labral tear, rotator cuff peritendinitis/tendinosis, and acromioclavicular degenerative arthrosis.  The Board notes that the March 2008 report of MRI is consistent with the June 2014 VA MRI report of the right and left shoulder, in which no rotator cuff tear of either shoulder was specifically reported.  In addition, as noted in the VHA opinion, radiology reports of shoulder films in February 2015 indicated bilateral mild acromioclavicular joint arthrosis and no degenerative change of the glenohumeral joints.  

As the shoulder disabilities have been diagnosed, they are not an undiagnosed illnesses for purposes of the presumptive provisions of 38 C.F.R. § 3.317 for Persian Gulf veterans.  Furthermore, a theory of a medically unexplained chronic multisymptom illness is not raised by the record.  

To the extent that records, to include a November 2003 Persian Gulf examination report, note a history of shoulder symptoms during service in 1991 and/or the Veteran's report of shoulder symptoms ever since separation, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  As noted above, the only shoulder symptoms referenced during service were in 1996, and there a chronic shoulder disability was not diagnosed during service or within the initial year after separation.  In addition, the evidence does not establish a continuity of symptomatology.  As such, service connection for a chronic bilateral shoulder disability, to include arthritis, on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Additionally, and consistent with the STRs and the February 2015 VA examination report, the June 2017 VHA opinion notes that the medical records from the original injury describe a relatively minor injury to the soft tissue about the right shoulder, as well as the documented resolving condition shortly after the initial incident.  The opinion states that if the Veteran had torn his rotator cuff, torn the biceps tendon, or suffered a dislocation, evidence of any of those injuries would be still evident on the MRI studies in 2014, as those injuries do not spontaneously heal.  In addition, no studies confirming a direct cause and effect relationship between an injury to one shoulder causing the other shoulder to become debilitated were noted.  

The Board notes that the Veteran is competent to report his symptoms.  However, the record does not indicate that he is competent to offer medical diagnoses or opinions for complex medical matters.  Thus, as a lay witness, the Veteran is only competent to report on factors such as his medical history and observable symptomatology.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  As detailed above, the competent opinions of record weigh against a finding that the Veteran's bilateral shoulder disability had its onset during service or within the initial year after separation or that a bilateral shoulder disability is otherwise related to service.  

In that regard, the opinion rendered by the VHA expert, a VA orthopedist, constitutes such competent medical evidence.  The opinion is unequivocal, consistent with the record, and supported by the evidence of record, and thus, the Board finds the opinion is probative evidence against the Veteran's claim.  That is, the expert medical evidence outweighs the Veteran's assertion of entitlement to service connection, to include on the basis of a continuity of symptomatology, even if such a theory is intuitively plausible to a lay person.  The opinion outweighs the Veteran's contentions with respect to service connection.  

In sum, the Board finds the VHA opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contains a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

Accordingly, the preponderance of the evidence is against the claim of service connection for a bilateral shoulder disability and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a bilateral shoulder disability is not warranted.  

II.  Increased Rating

A.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under DC 5230 for limitation of motion of the ring or little finger, any limitation of motion of the major or minor extremity is rated as noncompensable.  38 C.F.R. § 4.71a.  

B.  Analysis

The Veteran asserts that a compensable rating is warranted for residuals of a left fifth finger fracture.  In an August 2013 submission, he asserted that the disability was productive of pain and decreased motion, noting interference with daily activities.  

A December 2008 VA examination report reflects that the Veteran is right hand dominant.  Although the February 2015 VA examiner noted no pain associated with residuals of the left fifth finger fracture, the Veteran throughout the appeal period has consistently complained of painful motion involving his left little finger, as reflected in the December 2008 VA report of examination.  

In addition to pain, the December 2008 VA examination report reflects deformity of the PIP joint of the left fifth finger and the DIP joint, contracture to approximately 25-30 degrees, total flexion of 20 degrees, and extension of 30 degrees.  DIP joint flexion contracture of 20 degrees was reported with flexion.  It was noted that the Veteran was slightly tender to touch at the middle interphalangeal joint, and that the finger was swollen.  The diagnosis was left 5th finger crush facture in 1994, status post closed reduction and percutaneous pinning of the left small finger with chronic pain and 5th finger contracture at the PIP joint.  It was noted that active range of motion did not produce any weakness, fatigue, or incoordination, and no additional loss of range of motion with repetitive movement was reported.  

In addition, and although the February 2015 VA examination report notes a healed fracture deformity of the fifth middle phalanx, and that x-ray examination of the left fifth DIP joint was limited due to projection and overlapping bone, ankylosis of the PIP joint was reported.  The impression was old, traumatic and degenerative findings involving the fifth digit.   

The appropriate DC pertaining to the Veteran's left little finger disability is 38 C.F.R. § 4.71a, DC 5230.  This is the DC that specifically pertains to the ring or little finger.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed).  Because some motion is retained, the DCs pertaining to ankylosis or amputation of the left little finger do not apply.  See 38 C.F.R. § 4.71a, DCs 5156, 5227.

As referenced above, DC5230 provides only for a noncompensable rating for any limitation of motion in the little finger.  Therefore, even considering such limitation of motion, an initial compensable rating for the Veteran's left little finger is not warranted.  

Additionally, the provisions of 38 C.F.R. § 4.59 are potentially applicable to the Veteran's left little finger rating.  It states that the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The United States Court of Appeals for Veterans Claims (Court) interpreted this provision in Sowers v. McDonald, 27 Vet. App. 472 (2016).  The Court held that because DC 5230 provided no minimum compensable rating, this trumped the general intent of section 4.59 to account for actually painful joints.  This is directly applicable to the present case.  DC 5230 is the more appropriate diagnostic code for the Veteran's disability, and it does not provide for any minimum compensable rating.  Thus, a compensable rating is not warranted on this basis.  See VBA Manual, M21-1, III.iv.4.A.1.g. (VA's policy that painful motion of a ring finger disability would not receive a compensable evaluation under 38 C.F.R. § 4.59 because DC 5230 does not contain a compensable rating).

The Board notes that, unlike the veteran in Sowers, the Veteran has arthritis of the left little finger.  Because the Veteran is not service connected for a group of minor joints, but rather one single minor joint, a 10 percent rating is not warranted under 38 C.F.R. § 4.71a, DCs 5003, 5010 for degenerative arthritis or arthritis due to trauma.  See VBA Manual, M21-1, III.iv.4.A.3.n. (VA's policy that a minor joint group of a hand is compensably disabling only when two or more joints in the group are affected by limitation of motion); see also Spicer v. Shinseki, 752 F.3d 1367 (Fed. Cir. 2014).

Furthermore, although the February 2015 VA examination report notes a scar on the left fifth finger, the examiner reported that the scar was not unstable or painful and thus, a separate rating under DC 7804 pertaining to scars is not warranted.  In addition, the evidence does not show that the scar results in any disabling effects to warrant a compensable rating under another appropriate diagnostic code in accordance with DC 7805.  Therefore, a separate rating for a left fifth finger scar is not warranted.  

In sum, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a compensable rating for residuals of a fracture of the left fifth finger is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Service connection for a bilateral shoulder disability is denied.  

A compensable rating for residuals of a fracture of the left fifth finger is denied. 


REMAND

Pursuant to the Board's September 2013 remand directive, the Veteran was afforded a new VA examination with the respect to the severity of his right knee disability in February 2015.  Although some range of motion testing was reported, pursuant to a recent precedential decision of the Court, more detailed range of right knee motion findings than those reported in the February 2015 VA examination report should be obtained.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that when adjudicating increased rating claims of orthopedic disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  See also Sharp v. Shulkin, 29 Vet. App. 26   (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Accordingly, this claim is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right knee symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of right knee symptoms, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's right knee should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion, as applicable.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

2.  Finally, readjudicate the claim remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


